May 29, 2012 Advantage Funds, Inc. Dreyfus Opportunistic U.S. Stock Fund Supplement to Statement of Additional Information dated December 20, The following information supersedes and replaces the first paragraph under the section of the Statement of Additional Information entitled “How to Redeem Shares - General.” General. The Fund ordinarily will make payment for all shares redeemed within seven days after receipt by the Transfer Agent of a redemption request in proper form, except as provided by the rules of the SEC.
